Per Curiam.
The record does not show any exception by the defendant when the F.B.I. record was offered and received in evidence. The assignment of error with reference to the reception of this report in evidence is, therefore, ineffectual. State v. Mallory, 266 N.C. 31, 145 S.E. 2d 335; State v. Maness, 264 N.C. 358, 141 S.E. 2d 470. In any event, it was not error for the court, following the defendant’s plea of guilty, to receive this record in evidence in open court and consider it in determining the sentence to be imposed. See State v. Pope, 257 N.C. 326, 126 S.E. 2d 126. There is no suggestion that the defendant and his counsel were not present, or that the contents of the report were withheld from them or were not correct.
There is no merit in the assignment of error relating to an alleged variance between the allegation in the bill of indictment and the proof concerning the ownership of the automobile. The plea of guilty entered by the defendant made it unnecessary for the State to offer evidence to prove the offense charged in the bill of indictment. 21 Am. Jur. 2d, Criminal Law, § 495. The indictment was sufficient in form and the sentence imposed does not exceed the maximum permitted under the statute. G.S. 14-70.
No error.